DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicants
This communication is in response to the Application filed on 2/17/2020.
Claims 1-6 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2020 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “frame 504”, “imaging housing 520” at described at paragraph [0053] in relation to Figs. 5A-5B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0221882 to Crandall et al. (hereafter, “Crandall”) in combination with US 2008/0180794 to Tafas et al. (hereafter, “Tafas”).
With regards to claim 1, Crandall discloses a desktop slide scanner (Fig. 20 and 22, slide scanner 270, starting at paragraph [0150]), comprising: a frame that defines a seat into which a portable device is disposed (stage 14, Fig. 22, paragraph [0155], stage 14 includes ‘frame’ area) and a detector eye that aligns an embedded imaging device of the portable device with the frame (the strips – as they load on the a light-tight enclosure that is received within the frame, the light-tight enclosure further including] a moveable slide tray having a slide seat adapted to receive a slide, wherein the slide tray is moved within the light-tight enclosure and imaged by the imaging device (sample 12 received on frame/stage 14, Fig. 22, light source 31, illumination optics 32; paragraphs [0159-0161] for example, where the sample is only illuminated if the light source is activated, otherwise the sample is in light-tight enclosure when received within the frame, then imaged by the camera), and wherein the images are magnified at the predetermined magnification by the lens within the imaging portal (paragraphs [0123-0126] and [0162-0166]).
However, Crandall does not expressly teach a light-tight enclosure that is received within the frame. Tafas teaches a light-tight enclosure that is received within the frame, the light-tight enclosure further including (paragraph [0011-0012, 0044, 0048, 0060, 0063, 0064, and so on]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Crandall’s reference. The suggestion/motivation for doing so would have been to mechanically lock the tester head to hole, the light tight viewing of samples in conjunction with ease of movement of the microscope, such enclosures allow for the microscope to be easily moved, and allows the microscope to work in a dark environment once the enclosure door is closed, as suggested by Tafas at 
With regard to claim 2 Tafas discloses a seal that forms around the imaging device of the portable device to exclude light from entering an imaging field during use (paragraph [0060] where light seal is made between housing 145 and the light closure material 124).
With regard to claim 3 Crandall discloses  a network connection provided to the portable device to transfer images to a remote repository (network 41, paragraphs [0150-0151, 0169, 0172-0173]).
With regard to claim 4 Crandall discloses wherein the slide tray is moveably mounted on a track (motorized stage 14, paragraphs [0155-0157]).
With regard to claim 5 Crandall discloses a step motor to move along an axis of the desktop slide scanner in predetermined increments (motorized stage 14, and paragraphs [0157-0158] where “the stage controller 22 includes a 2-axis servo/stepper motor controller (Compumotor 6K2) and two 4-amp microstepping drives (Compumotor OEMZL4). Microstepping provides a means for commanding the stepper motor in much smaller increments than the relatively large single 1.8 degree motor step.”).
With regard to claim 6 Crandall discloses wherein the imaging portal provides a predetermined level of magnification (paragraphs [0123-0126] and [0162-0166]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669